Citation Nr: 0917711	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral pes 
cavus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Unites States Army 
from November 1981 to November 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural History

The January 2005 rating decision, in pertinent part, denied 
the Veteran's claims for service connection for bilateral 
hearing loss and bilateral pes cavus.  The Veteran expressed 
her disagreement with the decision concerning only those 
issues in September 2005.  In March 2006, the RO provided the 
Veteran with a statement of the case which was unfavorable to 
the Veteran's claims.  The appeal was perfected by the timely 
submission of the Veteran's substantive appeal (VA Form 9) in 
April 2006 which specifically stated that the Veteran wished 
to appeal only the issues of service connection for bilateral 
hearing loss and bilateral pes cavus.  After the Veteran 
submitted additional evidence, the RO provided the Veteran 
with a March 2009 supplemental statement of the case (SSOC) 
which was also unfavorable to the Veteran's claims.  

The issue of entitlement to service connection for bilateral 
pes cavus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if additional action is required on her part.

Issues not on appeal

The aforementioned January 2005 RO rating decision granted 
the Veteran's claim for service connection for a lumbosacral 
spine disability and assigned a 20 percent disability rating, 
effective October 15, 2004.  In a February 2008 rating 
decision, the RO granted the Veteran's claims of service 
connection for mild major depressive disorder secondary to a 
service-connected lumbosacral spine disability and tinnitus; 
both evaluated 10 percent disabling, effective May 5, 2007.  
The February 2008 RO decision also denied the Veteran's 
claims for service connection for migraine headaches; arm 
pain; bilateral pes planus; residuals of spontaneous left 
pneumothorax, status post left thorascopy; neuropathic pain; 
and a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran currently has bilateral hearing loss 
for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss.  As is discussed elsewhere in this decision, the issue 
of entitlement to service connection for bilateral pes cavus 
is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal decided 
herein.  The Board observes that the Veteran was informed of 
the evidentiary requirements for service connection in 
letters from the RO dated October 22, 2004, May 24, 2006, and 
May 19, 2008, including a request for evidence of " . . . a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
October 2004, May 2006 and May 2008 letters, whereby the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
her with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospital Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The October 2004, May 2006 and May 2008 letters further 
emphasized:  "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter]

The Board notes that the October 2004, May 2006 and May 2008 
letters specifically requested of the Veteran:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board observes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters from the RO dated March 20, 2006 and 
October 10, 2007 as well as the aforementioned May 2006 and 
May 2008 VCAA letters which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006, May 2006, 
October 2007 and May 2008 letters instructed the Veteran that 
two factors were relevant in determining effective dates of 
increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

The Board further notes that the Veteran has not alleged that 
she has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of her and of VA. 
 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private treatment records and Social Security 
Administration records and provided her with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She declined the option to have Board hearing.  

Accordingly, the Board will proceed to a decision.  




1.  Entitlement to service connection for bilateral hearing 
loss  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection]. However, the 
Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as the Veteran had a diagnosed disability during 
the pendency of the claim, service connection criteria 
requiring a current disability was satisfied.

Service connection - hearing loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson (1), the record contains no medical 
evidence of current bilateral hearing loss as defined under 
VA regulation 38 C.F.R. § 3.385.  The October 2007 VA 
compensation and pension (C & P) examiner reported that 
audiometric testing demonstrated hearing within normal limits 
at all frequencies in both ears.  Specifically, the results 
of the October 2007 VA C & P examination audiogram indicated 
the following decibel losses:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
20
25
30
24
LEFT
20
20
15
25
30
23

The Veteran's hearing thresholds are below those recognized 
by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 
(2008).  

The October 2007 VA C & P examiner also noted that speech 
recognition scores were 100 percent in each ear.  
Consistently, the Veteran's speech recognition scores are 
above those recognized by VA as denoting hearing loss 
pursuant to 38 C.F.R. § 3.385.  

There is no competent medical evidence to the contrary.  
Thus, pursuant to 38 C.F.R. § 3.385, the Veteran does not 
have hearing loss for which compensation may be granted.  The 
Veteran has provided no competent medical evidence to the 
contrary.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, Hickson element (1) has not been satisfied and 
the claim of entitlement to service connection for bilateral 
hearing loss fails on this basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].  

Turning to Hickson element (2), the Board will separately 
address disease and injury.

Concerning in-service disease, a review of the Veteran's 
service treatment records reveals no evidence of hearing loss 
disability.  Furthermore, the Board notes that 38 C.F.R. 
§ 3.307(a)(3) is not for application as the record does not 
reflect medical evidence showing any manifestations of 
hearing loss during the one-year presumptive period after her 
separation from service.  The Board additionally notes that 
the Veteran's first mention of bilateral hearing loss was 
when she filed her claim for service connection in October 
2004, which was nearly 20 years after her November 1984 
release from active duty.  Accordingly, Hickson element (2) 
is not met with respect to disease.

With respect to in-service injury, the Board observes that 
the Veteran is not a Veteran of combat, see 38 U.S.C.A. § 
1154(b), so there is no statutory presumption of in-service 
acoustic trauma or other ear injury.  

The Board notes that the Veteran's military occupational 
specialty (MOS) was unit supply specialist, an occupation not 
generally prone to exposure to loud noises.  Essentially, the 
Veteran has asserted that she was exposed to noise during 
basic 


training.  Although the Veteran, like virtually all Army 
Veterans, was exposed to noise on the rifle range and 
elsewhere during training, this does not automatically mean 
that there was injury (i.e., acoustic trauma) caused thereby.  
The Veteran and her representative have not pointed to any 
such statutory or regulatory presumption, and the Board is 
aware of none.  Thus, while not necessarily disagreeing that 
the Veteran was exposed to noise from gunfire, as were 
millions of other peacetime Army Veterans, the Board rejects 
the notion that acoustic trauma and resulting ear damage 
should be conceded.  There is no objective evidence that the 
Veteran sustained any ear damage or injury in the performance 
of her duties, and there is no evidence of ear or hearing 
complaints in service or for decades thereafter.

In-service incurrence of injury is therefore not met as to 
hearing loss.  Accordingly, Hickson element (2) is also not 
satisfied.  

With regard to Hickson element (3), medical nexus, the Board 
notes that the October 2007 VA C & P examiner did provide 
that "It is at least as likely as not that the Veteran's 
initial hearing loss...[is the result] of acoustic trauma from 
trucks, engines and generators in the service."  See the 
October 2007 VA C & P examination report.  However, as noted 
in detail above, neither the Veteran's decibel losses nor her 
speech recognition scores amount to bilateral hearing loss 
for VA purposes under 38 C.F.R. § 3.385.  Indeed, the Board 
notes that while the Veteran's decibel losses do not amount 
to bilateral hearing loss for VA purposes, the VA medical 
examiner has opined that such decibel losses are attributable 
to her service.  At any rate, without a current disability 
and an in-service disease or injury, a medical nexus is an 
impossibility.  

To the extent that the Veteran herself believes that she has 
bilateral hearing loss which is related to her military 
service, it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnoses or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has asserted that her bilateral hearing loss 
began in service and continued thereafter.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.

Specifically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for bilateral hearing 
loss after her separation from service.  Further, the Veteran 
did not report persistent disturbances in hearing in 
connection with her claim for SSA benefits, and a October 
2002 VA treatment record reflects that the Veteran denied any 
hearing loss.  See a January 2003 Medical Summary completed 
by the Veteran in association with her claim for SSA benefits 
and an October 2007 VA Clinician Note.  

Continuity of symptomatology after service is therefore not 
demonstrated, and the Veteran's claims also fail under 
Hickson element (3).  

For the reasons and bases stated above, the Board finds that 
Hickson elements (2) and (3) have not been met as to the 
Veteran's bilateral hearing loss claim.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

2.  Entitlement to service connection for bilateral pes cavus  

For the reason detailed below, this issue must be remanded 
for additional evidentiary and procedural development.

Reason for remand

Medical opinion

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.

A September 2003 VA podiatry consultation note reflects the 
Veteran's complaints of bilateral foot pain and provides a 
diagnosis of bilateral pes cavus.  Thus, Hickson element (1) 
is satisfied.  A January 1982 service medical record reflects 
that the Veteran complained of and was treated for tenderness 
in her left foot and a diagnosis of "stress syndrome" was 
noted.  The Veteran was prescribed hot soaks and she was to 
wear tennis shoes and avoid running for 72 hours.  Hickson 
element (2) has therefore also been met.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's bilateral pes cavus 
diagnosis and her foot injury in service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  The 
Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and her active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and her active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:  

1.  VBA should contact the Veteran and 
request that she identify any recent or 
otherwise outstanding medical reports 
which refer to her bilateral pes cavus.  
To the extent practicable, any such 
records should be obtained and associated 
with the Veteran's VA claims folder.  

2.  VBA should arrange for a physician 
with appropriate expertise to review 
pertinent documents in the Veteran's VA 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's current bilateral pes cavus 
is related to her military service.  If 
the reviewing physician determines that 
physical examination and/or diagnostic 
testing of the Veteran is necessary, such 
should be scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims file.

3.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for bilateral pes cavus.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and her representative with a SSOC and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


